Citation Nr: 0913311	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  04-41 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a December 2008 Order, the Court 
endorsed a December 2008 joint motion for remand, vacated the 
October 2007 Board decision that reopened and denied a claim 
of entitlement to service connection for PTSD, and remanded 
the matter for compliance with the instructions in the joint 
motion.  

In October 2007, this matter came before the Board on appeal 
from an April 2003 rating decision of the RO in Cleveland, 
Ohio, which denied the Veteran's claim of entitlement to 
service connection for PTSD.  

In June 2005, a local hearing was held at the Cleveland, Ohio 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Court endorsed a joint motion for remand, which indicates 
that there is a further VA duty to assist the Veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2008).

At his June 2005 hearing at the RO, the Veteran testified 
that he received treatment for his drug addiction from a VA 
outpatient clinic in Atlanta, Georgia shortly after 
separating from service in 1973.  As noted in the joint 
motion, the RO subsequently requested treatment records from 
the Atlanta VA Medical Center, but did not request records 
from any VA outpatient clinic in Atlanta.  For this reason, 
this case must be remanded to enable the Agency of Original 
Jurisdiction (AOJ) to ensure that efforts are made to obtain 
records from any VA outpatient clinics in Atlanta.  If the 
requested records are unavailable, the Veteran must properly 
notified of VA's inability to obtain the records.  See 
38 C.F.R. § 3.159(e).  

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should contact all of the VA 
outpatient clinics in the Atlanta area 
and request any treatment records for the 
Veteran from January 1970 to December 
1977.  The result of each request, 
whether successful or unsuccessful, 
should be documented in the claims file, 
and the Veteran informed of any negative 
results.  

2. Thereafter, the AOJ should 
readjudicate the claim of service 
connection for PTSD.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




